Citation Nr: 1429182	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-30 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for myofascial back pain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1988 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued the 10 percent rating currently assigned for the Veteran's low back disorder.  

A review of the Virtual VA paperless claims file associated with the Veteran's appeal revealed no additional, pertinent VA treatment records.    


FINDING OF FACT

Throughout the entire appeal, the Veteran's service-connected low back disorder is manifested by a combined range of motion greater than 120 degrees, flexion greater than 60 degrees, but with painful motion and without ankylosis, intervertebral disc syndrome, or bowel or bladder abnormalities.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 10 percent for the Veteran's low back disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71a (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A December 2009 notice letter, issued prior to the rating action on appeal, advised the Veteran of the general criteria for determining a disability rating and for determining the effective date of the award when an increased level of compensation is granted.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim.  The Veteran's service treatment records have been associated with the claims file, as well as post service VA treatment records.  The claims file does not reveal outstanding pertinent private treatment records.  

During the pendency of the appeal, the Veteran was afforded VA examinations of the lumbar spine in January 2010 and October 2011.  These VA examination reports are adequate for rating purposes as the examiners conducted an appropriate evaluation of the Veteran, considered the Veteran's lay statements, and noted examination findings as to the severity of the Veteran's low back disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges the Veteran's contention that the range of motion recorded in the October 2011 VA examination report did not adequately reflect his pain threshold.  However, the Board may assume the competency of any VA medical examiner as long as the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Here, there is no indication that the VA examiner was not competent to report the accurate range of motion of the Veteran's low back disorder.  Moreover, there is no objective evidence of record indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  As such, a new VA examination is not warranted.      
  
Applicable Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2013).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS). Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

Evidence and Analysis 

Although a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2013), see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

By way of background, the RO granted service connection for a low back disorder in February 1996 and assigned a 10 percent disability rating.  No pertinent treatment records were physically or constructively associated with the claims file within one year of the February 1996 rating decision and the Veteran did not perfect an appeal of that decision.  As such, the February 1996 rating decision is final. 

The Veteran then filed a claim for an increased rating for his low back disorder in November 2009 and a March 2010 rating decision continued the assigned 10 percent rating.  This appeal ensued.  The Veteran contends that he is entitled to a disability rating in excess of 10 percent as he experiences flare-ups of pain, muscle spasms, and fatigue of the lumbar spine.  He further contends that his low back pain impacts his activities of daily living and that he cannot bend at the waist without pain of the lumbar spine.  See July 2010 notice of disagreement and November 2011 VA Form 9.  After careful review of the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted.  

The Veteran was afforded VA examinations in January 2010 and October 2011.  During the January 2010 examination, the Veteran reported flare-ups of pain, stiffness, and weakness of the lower back.  He did not require an assistive device to ambulate and he described no limitations on how far and how long he could walk.  His gait was normal and he had normal curvatures of the spine but the lumbar spine was tender upon palpation.  The Veteran's forward flexion was initially noted to be 59 degrees but upon additional testing, the Veteran had forward flexion to 70 degrees.  Upon initial testing, he had extension to 19 degrees, left lateral flexion to 20 degrees, right lateral flexion to 27 degrees, left lateral rotation to 49 degrees, and right lateral rotation to 51 degrees.  The examination report noted that the Veteran did not have ankylosis.  He did have painful motion on repetitive testing but no muscle spasm, effusion, instability, or weakness.  The Veteran had negative right and left straight leg raise tests and he had no incapacitating episodes within the last twelve months.            

During the October 2011 VA examination, the Veteran reported flare-ups of pain when he sits or stands for too long a time period.  The Veteran had forward flexion to 80 degrees with painful motion beginning at 70 degrees.  The Veteran had extension to 25 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 25 degrees.  The Veteran did not experience additional limitations of range of motion after repetitive testing but did experience painful motion after repetitive testing.  The examiner noted that the Veteran had muscle spasm and guarding but that it did not result in abnormal gait or spinal contour.  The Veteran had negative left and right straight leg raise tests.  He did not have IVDS or bladder or bowel problems associated with his low back disorder.  The Veteran did not have arthritis nor did he have vertebral fracture.             

VA treatment records reveal abnormal alignment of the spine and that the Veteran received osteopathic manipulative treatment for his low back pain.  See December 2010 - August 2011 VA treatment records.  The Veteran's treatment records further indicate that he reported flare-ups of low back pain and radiating pain to the right flank but that he had negative straight leg raise tests.  See June 2009 - September 2009 VA treatment records.       

The Board finds that a disability rating in excess of 10 percent is not warranted.  The medical evidence of record has revealed that the Veteran does not have ankylosis of the lumbar spine and it also has revealed that the Veteran does not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  See January 2010 VA examination report and October 2011 VA examination report.  At no point during the pendency of the appeal has the Veteran's combined range of motion of the lumbar spine been limited to less than 120 degrees.  

Although the January 2010 VA examination report noted forward flexion to 59 degrees upon an initial range of motion test, the Board notes that the Veteran's forward flexion reached 70 degrees with additional testing.  Furthermore, the October 2011 VA examination report stated that the Veteran had forward flexion to 80 degrees, with painful motion beginning at 70 degrees.  Accordingly, the Veteran's range of motion more closely approximates that of a 10 percent disability rating throughout the entire period on appeal.  

The Board notes that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca, 8 Vet. App. at 205-206.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  

The Board acknowledges the Veteran's reports of painful motion and that his low back disorder limits his ability to perform activities of daily living.  However, the VA examination reports do not indicate that the Veteran experiences excess fatigability, incoordination, or weakened movement.  Given the Veteran's ability to perform certain physical tasks and his overall range of motion, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent.     

A higher rating under the formula for rating IVDS based on incapacitating episodes is also not warranted as the October 2011 VA examination report noted that the Veteran does not have IVDS. 

A June 2009 VA treatment record, as well as January 2010 and October 2011 VA examination reports, reveal that the Veteran does not have a bowel or bladder problem associated with his low back disorder.  Furthermore, the Veteran does not have a diagnosis of left or right leg radiculopathy or neuropathy.  Although the January 2010 VA examination report highlighted the Veteran's problems with erectile dysfunction, a January 2010 VA hypertension examination report associated the Veteran's erectile dysfunction with his hypertension medication. 

In reaching the decision that a disability rating in excess of 10 percent for the Veteran's low back disorder is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
The Board further finds that a staged rating is not warranted in the present case as the Veteran's low back disorder symptoms have more closely approximated that of a 10 percent disability rating throughout the entire period on appeal.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplates the Veteran's disability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as he described and as set forth in the record.  In short, there is nothing exceptional or unusual about the Veteran's back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.    

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the evidence of record noted that the Veteran has some difficulty at work due to his low back disorder, he is currently employed as a repairman.  See October 2011 VA spine examination report and April 2014 VA PTSD examination report.  Thus, TDIU is not raised by the record.  


ORDER

Entitlement to a disability rating in excess of 10 percent for myofascial back pain is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


